UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1846


In re: MELDAMION ANTOINE HUGULEY,

                    Petitioner.



               On Petition for Writ of Mandamus. (1:18-cr-00205-WO-1)


Submitted: October 6, 2021                                  Decided: November 18, 2021


Before FLOYD and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Meldamion Antoine Huguley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Meldamion Antoine Huguley petitions for a writ of mandamus, alleging that the

district court has unduly delayed acting on his 28 U.S.C. § 2255 motion. He seeks an order

from this court directing the district court to act. Our review of the district court’s docket

reveals that the district court denied the motion on October 4, 2021. Accordingly, because

the district court has recently decided Huguley’s motion, we deny the mandamus petition

and his supplemental petition as moot. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                        PETITION DENIED




                                              2